OPINION
By the Court, Zenoff, C. J.:
Fritz Von Geldern, while manager of respondent bank, requested Ansel Casentini to borrow $1,500 from the bank, *457which Von Geldern would approve as manager, and persuaded Casentini to turn the money over to him, Von Geldern, as a personal accommodation. Casentini signed a promissory note for $1,500 to the bank, received the money and gave it to Von Geldern who subsequently was discharged by the bank. See Unrah v. Nevada National Bank, 88 Nev. 427, 498 P.2d 1349 (1972).
After demand and refusal to pay, the bank sued on the note and Casentini defended by denying generally the claim under the note but did not allege failure of consideration as an affirmative defense. In such absence the trial court refused to allow proof of the foregoing facts of the Von Geldern-Casentini transaction as violative of the parol evidence rule and failure to plead the affirmative defense so that the evidence would not be germane to any issue.
From the judgment in favor of the bank Casentini appeals.
While a showing of failure of consideration does not contravene the parol evidence rule, Dixon v. Miller, 43 Nev. 280, 184 P. 926 (1919), the proffered evidence would not have shown want or failure of consideration.
The execution of the note under these circumstances justifies the judgment. Furthermore, we find no merit to appellant’s contention that the loan is void as having been made to an employee of the bank in violation of statute. The loan here was made to Casentini, not to Von Geldern.
Affirmed.
Batjer, Mowbray, and Gunderson, JJ., and Barrett, D. J., concur.